Appeal from a judgment of the Ontario County Court (William F. Kocher, J.), rendered February 20, 2007. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Dean (52 AD3d 1308 [2008]). Present—Hurlbutt, J.P, Lunn, Fahey, Peradotto and Pine, JJ.